Citation Nr: 1624261	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  07-17 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis C.

2.  Entitlement to an effective date prior to December 29, 2011 for the award of service connection for right anterior trunk scar residuals. 
 
3.  Entitlement to an initial rating in excess of 10 percent for service-connected right anterior trunk scar residuals. 
 
4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and G. R. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to April 1985. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office.  

The matter of a TDIU was not part of the Veteran's original appeal, but considered as an inferred claim pursuant to Rice v. Shinseki, 21 Vet App. 447 (2009).  

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing has been associated with the claims file.  

In August 2012, the appeal reached the Board.  The Board remanded the above claims for further development including obtaining outstanding private and VA treatment records, as well as new VA examinations.  Since the issuance of the remand, the RO in a June 2013 rating decision increased the Veteran's rating for thoracotomy residuals from 10 percent to 100 percent effective October 14, 2004.  As a result of this decision, the Veteran opted to withdraw all pending VA claims except for those dealing with dependency benefits. 



FINDING OF FACT

In a January 2014 correspondence prior to the promulgation of a Board decision, the Veteran requested withdrawal of all pending claims except for the claim of dependency. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to service connection for chronic hepatitis C, an earlier effective date for the award of service connection for residuals of a right anterior trunk scar, a higher initial rating for service-connected residuals of a right anterior trunk scar, and a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

Here, in January 2014, the Veteran submitted a written and signed statement wherein he withdrew the appeal of all pending issues except as related to dependency.  The Veteran's representative reiterated the Veteran's wishes to withdraw the pending claims in a May 2016 brief.  Therefore, since the Veteran's correspondence occurred prior to the promulgation of a Board decision on appeal and constitutes a formal withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to further review the appeal. 

ORDER

The appeal is dismissed.



____________________________________________
MICHELLE. L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


